Order filed November 25, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00891-CV
                                  ____________

  IN THE INTEREST OF Z.S., C.S-T., T.S-T., T.S-T., T.S-T., CHILDREN,
                               Appellant

                                          V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                   On Appeal from the 306th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 17CP0118

                                  ORDER

      The clerk’s record was filed November 12, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Order appointing J. Elizabeth Spears
as appellate counsel for appellant S.S.
       The Galveston County District Clerk is directed to file a supplemental
clerk’s record on or before December 2, 2019, containing the Order appointing J.
Elizabeth Spears as appellate counsel for appellant S.S.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM